Citation Nr: 1710074	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-40 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to February 1970, with 1 year, 2 months, and 24 days of prior service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In March 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at his local RO (Travel Board hearing).  A transcript of the hearing has been associated with the record.  

In a letter dated January 26, 2017, the Veteran was informed the VLJ who conducted his March 2011 hearing was no longer employed by the Board.  The Veteran was informed he had the right to request an additional, optional Board hearing, but that if he did not communicate his desire for an additional hearing within 30 days of the date of the letter, the Board would assume he did not wish to have an additional hearing.  The Veteran has not responded to the January 2017 letter.  Accordingly, the Board presumes the Veteran does not desire an additional hearing, and will proceed to address the merits of his claims.

When this case was last before the Board in April 2013, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.



FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it has not been productive of total occupational and social impairment.

2.  The Veteran has met the threshold percentage requirements and the evidence indicates he is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but not higher, for PTSD, have been met throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016). 

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.  In addition, he testified before a VLJ at a hearing in April 2013.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The DSM-V provides for a global assessment of functioning score (GAF) of 31-40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-V, 46-7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.


Initial disability rating for PTSD

In a February 2008 statement, the Veteran asserted he had bad dreams relating to his experiences in Vietnam, and was a lucky man if he got even 3 or 4 hours of sleep per night.  He asserted he slept with a flashlight and a weapon above his head, and jumped up sometimes and went to investigate any noise he heard.  He asserted he went to church when growing up, but didn't seem to be able to handle religion anymore.  He asserted the only person he had any kind of relationship with in his family was his brother, and sometimes he did not even bother with him for months.  He asserted that on holidays like Thanksgiving and Christmas, his family members no longer asked him to join them, since they knew his answer would be no.  Instead, on holidays he went out to a diner or other restaurant and sat with his back to the wall, facing the door.  He asserted he lived in a gated community surrounded by a wall, which made him feel more secure, and that although his neighbors had tried to be friendly, he kept his distance.  He stated the only people he bothered with were the few other Vietnam veterans he met in his community, since they understood him.  He stated he worked on his yard constantly, planting and replacing trees, shrubs, and flowers, and that he hired some people to clean his house every so often, but had to stay and watch them because he didn't trust anyone.  He reported he had taken an early retirement from his job with a railroad company in 1991.  He further reported he had been married briefly in the 1970s, and then decided he should never be married because he seemed to mess up all his relationships.  He stated he had dated a lot of women through the years, but had never been able to form a lasting relationship.  He further stated that things like the smell of burning charcoal and gun powder at the shooting range reminded him of Vietnam instantly.  He stated the war in Iraq and Afghanistan reawakened a lot of old memories, and that his sleeping pattern had become worse.  He found himself isolated from people, and although he used to play golf, he rarely played anymore, and sometimes stayed in his house for 4 or 5 days at a time.
 
In a February 2008 statement, the Veteran's brother stated he rarely saw the Veteran since he retired from the railroad, and that his calls to the Veteran were sometimes answered, but mostly were not.  In an additional February 2008 statement, the Veteran's neighbor stated the Veteran did not have many relationships with people and stayed to himself.  The neighbor stated that the neighborhood had numerous parties and social gatherings, but that the Veteran did not attend many, and that if he did he stayed mostly to himself and left after an hour or so.  The neighbor further stated that many times at night the Veteran walked around his house and property like he was on guard duty, and that he didn't sleep well due to nightmares and always looked tired.  The neighbor stated he had taken the Veteran to the Phoenix VA Medical Center (VAMC) when the Veteran told him he needed help for his problems.

Records of the January 2008 mental health treatment referenced by the Veteran's neighbor showed the Veteran reported he couldn't sleep due to nightmares every night, had no patience, and got mad easily.  He further reported flashbacks, intrusive thoughts, hypervigilance in the form of walking around his house 3 or 4 times per night, heightened startle response, avoidance of crowds, survivor's guilt, reclusiveness, anger, irritability, impatience, a history of alcohol abuse, and one failed marriage.  It was noted the Veteran's brother lived nearby but that he only saw him every few months.  He also reported he slept with a gun on his headboard. He stated he was retired and gardened in his spare time.  The healthcare provider diagnosed the Veteran with severe PTSD and assigned a GAF score of 50.  Lack of a supportive social group was also noted.
 
The Veteran was afforded a VA psychiatric examination in September 2008.  The examiner noted the Veteran's chief complaints were a lack of sleep due to nightmares, and not getting out much.  The Veteran reported nightly nightmares which woke him up repeatedly with racing thoughts of Vietnam.  He reported intrusive thoughts and memories were triggered by burning smells, including charcoal.  He reported getting 3 to 4 hours of sleep per night and waking to do perimeter checks several times per night.  He reported avoiding crowds whenever possible because of discomfort and anxiety.  He also reported becoming very impatient and being verbally accosting and yelling at others.  He reported not feeling that people understood what he went through in Vietnam and being disturbed by war movies.  The examiner noted the Veteran's detachment was indicated by his severe isolation from others.  The Veteran reported he was working 2 days per week at a golf course, but that he had a decreased interest in playing golf over the years.  The examiner noted the Veteran had a brief marriage in the early 1970s but had no relationships lasting more than 4 months since then.  The Veteran reported he spent most of the time alone, but had 1 friend, a fellow Vietnam veteran, who lived across the street and that he saw on a regular basis.  The examiner diagnosed the Veteran with chronic PTSD, noting limited social contacts, and assigned a GAF score of 50.

In a February 2009 treatment note, the Veteran was documented to be working part-time at a golf course.
 
In a May 2009 note, the Veteran was documented to still have hypervigilance, intrusive memories, and nightmares.  It was noted he was working part-time at a golf course to avoid isolation, and a GAF score of 50 was assigned.

In an October 2009 psychiatry note, it was documented that the Veteran reported avoidance, hypervigilance, nightmares, and intrusive thoughts.  It was noted the Veteran's recent rating examination and his initiation of treatment had greatly stirred up and intensified his symptoms.  The healthcare provider stated this was often the case.  The Veteran reported he had few friends and he described a secluded lifestyle with few exceptions.  It was noted alcohol use had been a major problem in his life but that it was no longer an issue.  The Veteran was diagnosed with chronic, severe PTSD.

In a March 2010 mental health note, the Veteran reported he preferred to stay by himself, and was still hypervigilant and had intrusive memories and nightmares.  He reported working part-time at a golf course to avoid isolation, and that he had a brother nearby but had no contact with him.  A GAF score of 50 was assigned.

The Veteran was afforded an additional VA psychiatric examination in June 2010.  The examiner noted the Veteran's reports that he had no girlfriends for the previous 12 to 14 years, and had 1 neighbor across the street who he spoke to infrequently, but that he otherwise remained isolative.  The Veteran's leisure pursuits were noted to be occasionally playing golf, doing yard work, and watching television.  The Veteran reported he continued to struggle with avoidance, difficulty maintaining relationships, and PTSD-related sleep disturbances.  The examiner indicated the Veteran's PTSD symptoms were severe and chronic, and included emotional distancing, irritability, sleep disturbance, arousal, and avoidance.  A GAF score of 50 was assigned.  The examiner indicated the Veteran had reduced reliability and productivity due to his PTSD symptoms.  In this regard, the examiner stated the Veteran's PTSD symptoms continued to significantly negatively impact his socialization.  However, the examiner indicated there was not "total" occupational and social impairment due to PTSD symptoms.  The examiner further noted the Veteran had retired from his railroad job in 1991 secondary to non-service-connected knee problems.  The examiner stated that although the Veteran's PTSD symptoms significantly negatively impacted his family and social relations and caused him to be irritable and emotionally distant, his judgment was intact and his inability to work was less likely than not caused by his PTSD.

A June 2010 psychiatry note stated the Veteran was frustrated by delays in his plan for knee surgery, and that this caused difficulty with mobility and pain which put his life on hold.  The psychiatric symptoms noted in the October 2009 note discussed above were restated, and a GAF score of 45 was assigned.  The note also stated the Veteran was "unemployable."

A September 2010 psychiatry note documented the Veteran's report he had been very isolated during the summer, and had few interests and friends.  The Veteran further reported he was not able to work any longer due to his PTSD symptoms and physical limitations.  The psychiatric symptoms noted in the October 2009 and June 2010 notes discussed above were restated.  The note stated the Veteran was unemployable and that this was unlikely to change.

In December 2010 it was noted the Veteran had some invitations for the holidays but planned to stay home.  He reported he was still working a few hours a week at the golf course.  The same assessment of psychiatric symptoms and unemployability as discussed in October 2009, June 2010, and September 2010 were again restated, and a GAF score of 45 was assigned.

In March 2011 the Veteran reported he was easily angered by management at the golf course where he worked part-time, and that he had been fired but then taken back.  He was noted to be frustrated with his knee following surgery, as well as with the VA claims process and his own isolation and apathy.  He was noted to have few people he connected with, and to generally be intolerant and easily frustrated and angered by things.  The same symptoms and unemployability assessment were restated, and a GAF score of 45 was assigned.
 
At his March 2011 hearing before the Board, the Veteran stated he had nightmares which interfered with his sleep, and that he was isolated and didn't like to go out much.  He reported he continued to work part-time at a golf course, doing painting on the sidewalks there and any other small tasks that needed to be done.  He reported he worked 2 to 3 days per week for 5 or 6 hours at a time, and generally worked by himself using a golf cart to get from task to task.  He reported he had been doing this work for approximately 3 years, but that it was hard to deal with certain people so he went off the handle a bit and had a temper.  He stated he could not get enough rest to make this a full-time job, and stated he could never resume a full-time job.  The Veteran further reported he had flashbacks at night causing him to jump straight up in bed.  He reported he went out to eat and occasionally went to a ball game and to church once per week.  He further stated he had 1 friend, his best friend, a fellow Vietnam veteran who lived across the street and that he had other "occasional friends" but that he didn't hang out much.

In his March 2011 VA Application for Increased Compensation Based on Unemployability, the Veteran indicated his PTSD prevented him from securing or following any substantially gainful occupation.  He indicated he had been working 15 hours per week as a golf ranger since 2008.  In a May 2011 correspondence, the Veteran's golf course employer indicated the Veteran was working 24 hours per week with no required concessions.

In February 2012, the Veteran reported he spent Christmas with neighbors, but only stayed a few hours because the crowd of 15 people was difficult for him.  He stated his neighbor was one of the few people he had a relationship with.  The same psychiatric symptoms noted in October 2009 and discussed above were restated, and a GAF score of 45 was assigned.  It was noted the Veteran's PTSD symptoms were ongoing, and were often problematic to his daily functioning.

In April 2012, the Veteran's reported he was feeling more irritable and angry with his work at the golf course, and that he was considering quitting.  In a handwritten note on these treatment records, the Veteran stated he had quit his job at the golf course on April 30, 2012.
 
In May 2012, it was noted the Veteran had had difficulty dealing with the people he had worked with at the golf course, and he found everyone was irritating and he could not find any joy in it.  The Veteran stated he knew locking himself up in his house was not good, and he reported he had access to swimming pools at a recreation center and could visit friends nearby.  He reported there were few people in his life he was connected to, and that he did not want it this way but found it difficult to maintain such connections.  A GAF score of 45 was assigned.

In April 2013, the Board remanded the Veteran's claims for the Veteran to be afforded an additional VA examination addressing the severity of his PTSD and its impact on his employability.
 
In a May 2015 telephone call, the Veteran reported he had quit his job at the golf course approximately 4 years prior, and had not been employed part-time or otherwise since.
 
Pursuant to the Board's remand, the Veteran was afforded an additional VA psychiatric examination in August 2015.  The examiner stated the symptoms which appeared to most define the Veteran's PTSD were social and emotional detachment.  The examiner noted the Veteran lived alone, had only a few general acquaintances, and had not had a close relationship in nearly 2 decades.  The examiner stated that as a result of the Veteran's preference for isolation, he had very little social activity or involvement.  The examiner indicated the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported he had a neighbor across the street who served in Vietnam who he chit-chatted with once a week, and that he also did the same with neighbors who lived behind him.  He further reported he talked on the phone with his brother, but that they didn't visit much in person and he had not seen him in a year despite living 15 miles away.  

The Veteran stated he would go 4 or 5 days without going outside, since he had no incentive to go outside, and that he instead watched television, slept, read, or played computer games during the day.  He reported he would occasionally go to an Arizona State University ball game but usually watched at home because of the crowds at the games.  The Veteran reported he didn't like crowds, and had tried to go to a block party but it made him "nutty" and anxiety-ridden, so he had to leave.  The Veteran reported he kept guns around his house for safety, and that he had had passive suicidal thoughts at times, but had dismissed them and they never progressed to intent or plans.  The examiner indicated the Veteran's symptoms included anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining work and social relationships.  The examiner specifically noted the Veteran had displayed some memory problems for past events.  Overall, the examiner concluded the Veteran's PTSD symptoms were in the moderate to serious range.  

Regarding the Veteran's employability, the examiner noted the Veteran's reports that he could not take the head professional golfer or the patrons at the golf course he previously worked at, and that he had been fired once due to an argument but taken back.  However, due to his irritability and frustration, he had quit in 2011 and had not worked since.  The examiner stated the Veteran was capable of focusing, maintaining attention and carrying out tasks, and that although he suffered from mild memory problems these would not prevent him from following up with tasks.  The examiner stated the Veteran's primary impairments would be social, as he had a hard time interacting with others due to his isolation and feelings of detachment.  The examiner stated the Veteran would struggle in a position which involved regular interpersonal interaction, but that he would be able to work in a position with minimal contact with supervisors, colleagues, and the public.  The examiner stated he did not see the Veteran's PTSD symptoms affecting his reliability and productivity on the job.  However, he stated the Veteran might overreact to changes in the workplace and become upset, and that this would be moderately impairing.  The examiner further stated the Veteran's judgment appeared to be adequate.  Contrary to the Board's April 2013 remand instructions, the examiner stated he had been instructed not to make any statements with regard to the Veteran's employability, but instead to comment on functional impairment in the workplace.

The Board has carefully reviewed the entire record, and has determined that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD has caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood throughout the period of the claim.  In this regard, the Board first notes the Veteran has consistently been assigned GAF scores between 45 and 50 throughout the period of the claim.  The Board again notes that a score between 41 and 50 is assigned for serious symptoms or any serious impairment in social or occupational functioning.  The Board notes the treatment records and examination reports discussed above show the Veteran's PTSD symptoms have significantly impacted his social and occupational functioning.  

Specifically, the evidence shows that during the period of the claim, the Veteran had no relationship with any family members aside from occasional contact with his brother, who he sometimes went between months and 1 year without seeing.  In addition, the evidence shows the Veteran has had only 1 close friend during the period of the claim, a fellow Vietnam veteran who lived across the street, in addition to occasional contact with other neighbors.  The Veteran's recreational activities are shown to have been solitary, aside from occasionally going out to eat or to ball games, which has been difficult due to his hypervigilance and aversion to crowds.  

With regard to occupational functioning, the Board notes VA treatment records began to describe the Veteran as "unemployable" beginning in June 2010.  The Board observes that in addition to psychiatric symptoms, these treatment notes discuss surgeries and pain related to the Veteran's non-service-connected knee conditions, which have impacted his mobility and functioning.  However, the record also shows the Veteran could only work part-time due to a lack of sleep caused by Vietnam-related nightmares.  In addition, the record shows the Veteran was briefly fired from his part-time job because of an argument with a co-worker, and ultimately quit in April 2012 due to PTSD-related irritability and frustration with co-workers, and an inability to find joy in his work.  Based on the foregoing, the Board finds a 70 percent rating is warranted for the Veteran's PTSD throughout the period of the claim.
 
The Board finds, however, that the next highest rating under DC 9411, of 100 percent, has not been warranted at any time during the period of the claim.  In this regard, the Board again notes that a 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

Upon a review of the record, there is no evidence of gross impairment in thought processes or communication.  There is no evidence of persistent delusions or hallucinations or grossly inappropriate behavior.  To the extent the Veteran has reported suicidal ideation, such ideation has not been documented persistently, and was noted to have been dismissed by the Veteran since it never progressed to intent or plans.  There is no evidence of an inability to perform activities of daily living, or of disorientation to time or place.  Although the Veteran was documented to have minor memory loss for past events, there is no evidence of memory loss for names of close relatives, or of the Veteran's own occupation or own name.  The Board notes the Veteran's inability to maintain his part-time job due to his PTSD symptoms demonstrates significant occupational impairment.  In addition, the record shows the Veteran's social relationships and activities are extremely limited due to his PTSD symptoms.  However, the record also shows the Veteran has maintained a consistent friendship with his neighbor who lives across the street, and has engaged socially with other neighbors on occasion.  He also reported occasionally attending college sporting events.  In sum, the Board finds that although the Veteran's psychiatric symptoms have caused significant occupational and social impairment, such impairment has not amounted to "total" occupational and social impairment.  Thus, a 100 percent rating for PTSD is not warranted.

Entitlement to a TDIU

Although the Board has found a 100 percent rating is not warranted under Diagnostic Code 9411 for the Veteran's PTSD, for the reasons discussed below, the Board has determined the Veteran is entitled to a TDIU.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran claims entitlement to a TDIU.  He contends that his service-connected disabilities, either alone or in concert, prevent him from being able to obtain and maintain a substantially gainful occupation.

Service connection has been established for PTSD.  As discussed above, the Board has determined the Veteran is entitled to a 70 percent rating for PTSD throughout the period of the claim.  Service connection has also been established for type II diabetes mellitus, rated as 20 percent disabling, and for tinea cruris, claimed as a fungal infection, rated as 0 percent disabling.  Based on the foregoing, the Veteran has satisfied the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).    

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities, notably his PTSD, have rendered him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  The record shows the Veteran retired from a railroad company in 1991, and worked part-time as a golf ranger at a golf course from 2008 to 2012.  These jobs generally required at least some degree of communication and interpersonal skills.  The Board also notes the Veteran's highest level of education attained was graduation from high school.  

The Board notes that VA treatment records began to describe the Veteran as "unemployable" beginning in June 2010.  The Board observes these treatment records noted, in addition to psychiatric symptoms, the Veteran's complaints relating to a non-service-connected knee condition, which impacted his mobility and functioning.  The Veteran's June 2010 VA examiner noted he had retired from his railroad job in 1991 secondary to his knee problems.  

However, as early as March 2011, the Veteran reported he was easily angered by management at the golf course where he worked, and that he had been fired due to an argument with a co-worker, before being hired back.  Subsequent treatment records reflect the Veteran's PTSD symptoms continued to interfere with his occupational functioning and that he ultimately quit his job in April 2012 due to his PTSD-related symptoms alone.

The Board observes further that the Veteran's treatment records show consistent manifestations of psychiatric symptoms that include anger, mild memory problems, depressed mood, social withdrawal, irritability, as well as nightmares and interference with sleep.  In an occupational setting these symptoms clearly would result in problematic interpersonal interactions.  

The Veteran's claim is also supported by his testimony at his March 2011 hearing to the effect that a lack of sleep due to nightmares interfered with his occupational functioning, and that he could never resume a full-time work schedule.

Although the Board has considered the findings of the August 2015 VA examiner relating to the Veteran's occupational functioning, the Board notes the examiner, contrary to the Board's April 2013 remand instructions, stated he was instructed not to comment on the Veteran's employability.  As such, the Board assigns limited probative value to the examiner's findings.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities are sufficiently severe to render him unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, granting of a TDIU is warranted.  

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and testimony at his April 2012 hearing, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating higher than 70 percent for his PTSD.
 
Consideration has been given to assigning staged ratings for the disabilities decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board has determined that a rating of 70 percent, but not higher, is warranted for the entire period of the claim.
 
The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's PTSD, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disability is greater than that contemplated by the assigned rating, to include the increase granted herein.  The Board has therefore determined that referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.









ORDER

Entitlement to a disability rating of 70 percent for PTSD, throughout the period of the claim, is granted subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


